Name: Council Regulation (EEC) No 1018/84 of 31 March 1984 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals and Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  prices;  trade policy;  plant product;  tariff policy
 Date Published: nan

 19 . 4 . 84 Official Journal of the European Communities No L 107/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1018/ 84 of 31 March 1984 « amending Regulation (EEC) No 2727US on the common organization of the market in cereals and Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the purpose of the introduction of a guarantee threshold in the cereals sector by Regulation (EEC) No 2727 / 75 ( 4 ), as last amended by Regulation (EEC) No 1451 / 82 ( 5 ), was to help to guide production in the right direction and thus alleviate the burden on the Community budget ; hitherto the durum wheat sector has not been covered by such a system ; Whereas the recent trend in the areas under durum wheat has led to some regional surpluses , disposal of which is proving particularly difficult ; whereas the production of durum wheat also constitutes a relatively heavy burden for the Community budget ; whereas provision should therefore be made for the application of a guarantee threshold for durum wheat as well ; Whereas the third subparagraph of Article 3a ( 1 ) of Regulation (EEC) No 2727 / 75 provides that the measures applicable in the event of the guarantee threshold being exceededmust not affect the target prices ; whereas this provision makes it difficult to attain the objectives of co-responsibility ; whereas it is accordingly appropriate to delete the said third subparagraph ; Whereas, in view of the increasing production of sorghum and its competitive position in relation to the other feed grains , the common single intervention price should be applied to that cereal with effect from the 1984 / 85 marketing year; Whereas , further, the provisions of Regulation (EEC) No 2727 / 75 require the same levy to be fixed for triticale as for buckwheat, millet, canary seed and other cereals to be used solely as feedingstuffs; whereas , in view of the nature and the use of the cereal in question (which is intended for both human and animal consumption) and in view of the increasing importance of triticale production at world and Community levels and its competitive position in relation to the other'Community cereals which it may replace , provision should be made for better protection against imports by applying to triticale the same levy as for rye ; whereas , in order that the said levy may apply , the Annex headed 'Common Customs Tariff to Regulation (EEC) No 950 / 68 (6 ), as last amended by Regulation (EEC) No 988 / 84 ( 7 ), should be amended to include a specific heading for the cereal in question; Whereas, in addition, Article 8 (2) of Regulation (EEC) No 2727 /75 provides that special intervention measures may be adopted with a view to supporting the development of the market in common wheat in relation to the reference price for the current marketing year ; whereas this provision, which is usually applied at the beginning of the marketing year , may place at a disadvantage producers in certain countries where the harvest is early ; whereas this situation should be put right by providing that in such countries, during the month of July, special intervention measures may be taken to support the development of the market in relation to the reference price for the following marketing year; Whereas Regulation (EEC) No 950 / 68 and Regulation (EEC) No 2727 / 75 should therefore be amended . ( ») OJ No C 62 , 5 . 3 . 1984 , p. 5 . ( 2 ) OJ No C 77, 19 . 3 . 1984 , p. 148 . ( 3 ) OJ No C 103 , 16 . 4 . 1984 , p. 37. ( 4 ) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( J ) OJ No L 164, 14. 6 . 1982 , p . 1 . ( «) OJ No L 142 , 22 . 7 . 1968 , p . 1 . H OJ No L 103 , 16 . 4 . 1984, p . 11 . No L 107/ 2 19 . 4 . 84Official Journal of the European Communities HAS ADOPTED THIS REGULATION: Should actual average production over the three most recent preceding marketing years exceed the guarantee threshold fixed for the year in question, the common single intervention price for common wheat, rye, barley, maize and sorghum, the reference price for common wheat and the single intervention price for durum wheat shall be reduced by 1 % for the following marketing year for:  each 50 000 tonnes in excess, uj&gt; to a maximum of 5 % in the case of durum wheat,  each million tonnes in excess , up to amaximumof 5 % in the case of the other cereals . If, however , imports by the Community of the products listed in Annex D exceed 15 million tonnes in the marketing year preceding the fixing of the guarantee threshold, the difference between the volume of these imports and 15 million tonnes shall be added to the guarantee threshold fixed for cereals other than durum wheat .' 5 . Article 5(1 ) shall be replaced by the following: '1 . In respect of common wheat, durum wheat, barley, maize , rye and sorghum, a threshold price shall be fixed for the Community in such a way that the selling price for the imported product on the Duisburg market shall be the same as the target price , differences in quality being taken into account . The threshold price shall be fixed for the same standard quality as the target price.' Article 1 Regulation (EEC) No 2727/75 is hereby amended as follows: 1 . The first subparagraph of Article 3 ( 1 ) shall be replaced by the following: '1 . Before 1 August each year, the following prices shall be fixed for the Community for the marketing year beginning the following year:  a common single intervention price for common wheat , rye , barley, maize and sorghum,  a single intervention price for durum wheat,  a reference price for common wheat of bread-making quality ,  a target price for common wheat and for durum wheat and a common target price for rye , barley, maize and sorghum.' 2 . The second subparagraph of Article 3 (5 ) shall be replaced by the following: 'They shall be calculated by adding a market element and an element reflecting the cost of transport between the Ormes area and the Duisburg area:  to the reference price , for common wheat ,  to the single intervention price , for durum wheat ,  to the common single intervention price , for rye , barley , maize and sorghum.' 3 . The first sentence of the fourth subparagraph of Article 3 ( 5 ) shall be replaced by the following: The market element for rye, barley, maize and sorghum shall reflect the difference which must exist between the market price for barley and the common single intervention price, plus the difference in market prices reflecting the ratio between the relative values of barley and maize for use in animal feed .' 4 . Article 3a ( 1 ) shall be replaced by the following: '1 . Each year, when the prices referred to in Article 3(1 ) are fixed, the Council shall , under the same procedure , fix a guarantee threshold:  for durum wheat,  for the other cereals . 6 . Article 5 (2 ) shall be replaced by the following: '2 . For a standard quality of each of the products listed in Article 1 ( a) but not mentioned in paragraph 1 above, except the products falling within subheading 10.07 D I of the Common Customs Tariff, a threshold price shall be fixed for the Community in such a way that the price for the cereals mentioned in paragraph 1 which are in competition with those products reaches the target price on the Duisburg market .' 7 . The following shall be added to the first subparagraph of Article 8 (2 ): 'However, in Greece and Italy such measures may be applied during the month of July , without prejudice to the representative rate applicable for agricultural purposes during that month, in order to support the developmentof the market in relation to the reference price fixed for the following marketing year.' 19 . 4 . 84 Official Journal of the European Communities No L 107/ 3 9. The following subparagraph shall be added to Article 13 1 : Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 'However , the levy applicable to rye shall be charged on imports of the product falling within subheading 10.07 D I of the Common Customs Tariff.' Article 2 The Annex headed 'Common Customs Tariff' to Regulation (EEC) No 950/68 is amended as shown in the Annex to this Regulation . It shall apply from:  1 July 1984 in the case of durum wheat and the provisions of Article 1 (7),  1 August 1984 in the case of the other cereals and the remaining provisions . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1984. For the Council The President M. ROCARD ANNEX Heading No 10.07 of the Common Customs Tariff shall be replaced by the following: 'Heading number Description Rate of duty Autonomus % or levy (L) Conventional % 1 j 2 3 4 10.07 Buckwheat, millet , canary seed and grain sorghum; other cereals: A. Buckwheat B. Millet C. Grain Sorghum D. Other I. Triticale II . Other 10 (L ) 8(L) 8 (L ) 8(L) 8 (L) 